Name: Decision of the EEA Joint Committee No 19/1999 of 26 February 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  building and public works
 Date Published: 2000-06-22

 Avis juridique important|22000D0622(04)Decision of the EEA Joint Committee No 19/1999 of 26 February 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 148 , 22/06/2000 P. 0044 - 0044Decision of the EEA Joint CommitteeNo 19/1999of 26 February 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision No 5/1999 of the EEA Joint Committee of 29 January 1999(1);Whereas Commission Directive 97/571/EC of 22 July 1997 on the general format of European technical approval for construction products(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 2 (Commission Directive 94/23/EC) in Chapter XXI of Annex II to the Agreement:"2a. 397 D 0571: Commission Directive 97/571/EC of 22 July 1997 on the general format of European technical approval for construction products (OJ L 236, 27.8.1997, p. 7)."Article 2The texts of Decision 97/571/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 27 February 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 February 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 35, 10.2.2000, p. 33.(2) OJ L 236, 27.8.1997, p. 7.